Scudder, EJ, and Centra, J. (dissenting in part).
We respectfully dissent in part and would affirm the order of Supreme Court that, inter alia, granted the motion of defendant for summary judgment dismissing the amended complaint. In our view, defendant met its burden of establishing as a matter of law that decedent misrepresented a material fact on his application for his life insurance policy (see generally Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). “An insured cannot remain silent while cognizant that his insurance application contains misleading or incorrect information” (North Atl. Life Ins. Co. of Am. v Katz, 163 AD2d 283, 284 [1990]). Where an applicant for a life insurance policy knows of a possible health problem prior to the issuance of the policy, he is under an obligation to inform the insurance company of that information (see Schmitt v North Am. Co. for Life & Health Ins. of N.Y., 30 AD3d 1007, 1009 [2006], lv denied 7 NY3d 712 [2006]; Meagher v Executive Life Ins. Co. of N.Y., 200 AD2d 720, 721 [1994]; North Atl. Life Ins. Co. of Am., 163 AD2d at 284-285; Angione v Rochester Sav. Bank, 41 AD2d 597 [1973]). Here, at the time the policy was issued to decedent on August 2, 2001, decedent had not informed defendant that he had attended five appointments with two physicians regarding his enlarged lymph nodes, that he underwent a needle biopsy, and that he was scheduled to have an excisional biopsy. Defendant submitted the affidavit of its underwriting representative who averred that, if defendant had known about the medical tests administered to decedent, defendant would have postponed issuing the policy until such time as the test results had been received and decedent’s condition had been fully evaluated and definitively diagnosed. The underwriting representative further averred that, because the tests ultimately resulted in a diagnosis of lymphoma, defendant would have rejected the application and would not have issued the policy. Fresent—Scudder, EJ., Gorski, Centra, Green and Fine, JJ.